Citation Nr: 9914526	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-26 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the initial assignment of a 10 percent disability 
rating for paranoid-type schizophrenia was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1990 to November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board notes that the veteran cancelled her request for a 
personal hearing in October 1993.  

The veteran has appealed the initial disability rating 
assigned by the RO for paranoid-type schizophrenia.  The 
Board construes from her continued disagreement an implied 
claim for an increased disability rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (an appeal from an initial 
rating is a distinct claim from a claim for an increased 
rating); AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim 
for an original or an increased rating, it is presumed that 
the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  This claim for an increased rating has not been 
adjudicated by the agency of original jurisdiction and is 
therefore returned to the RO for the necessary development 
and adjudication.


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id.  
Finally, when a veteran appeals the initial rating assigned 
for a disability, and the RO issues a statement of the case 
for an increased rating, the case must be remanded for the 
issuance of a proper statement of the case. Id. at 132.  On 
remand, the veteran is afforded time in which to perfect the 
appeal and to address specific items in the statement of the 
case. Id. 

In this case, the veteran originally applied for service 
connection in January 1991.  In a November 1992 rating 
decision, the RO awarded service connection for paranoid-type 
schizophrenia and assigned a 10 percent rating.  The veteran 
appealed that initial rating.  The statement of the case 
issued in June 1993 listed the issue as "increase evaluation 
for service connected nervous condition."  From a review of 
the claims folder, it is unclear whether the RO, as required 
by Fenderson, considered the possibility of staged ratings 
from the date of submission of the claim and the date of the 
award, and whether it properly advised the veteran of the 
laws and regulations pertinent to the appeal of an initially 
assigned disability rating.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
her representative a statement of the 
case on whether the initial assignment of 
a 10 percent disability rating for 
paranoid-type schizophrenia was proper.  
The RO should afford the veteran 60 days 
in which to perfect her appeal and to 
make comments on specific items in the 
statement of the case.  

2.  If the veteran perfects her appeal, 
the RO should evaluate any new evidence 
submitted, perform any necessary 
additional development, and readjudicate 
the veteran's claim.  Proper notice of 
any readjudication should be forwarded to 
the veteran and her representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



